UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2001



WALTER SCHUMACHER, an individual,

                                              Plaintiff - Appellant,

          versus


SWAIN COUNTY, a North Carolina body politic;
BRENDA BREWER, an individual; STEVE CLOER, an
individual; J. FRANK LAY, an individual;
ANGELA DOTSON; BOBBY DOTSON, a wife and hus-
band; VEVELYN COLE HARRIN; BOYD HARRIN, wife
and husband; JOHN DOES 1-X; JANE DOES 1-X;
BLACK AND WHITE PARTNERSHIPS 1-X; ABC CORPORA-
TIONS, 1-X,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. Lacy H. Thornburg, Dis-
trict Judge. (CA-99-67-2)


Submitted:   September 9, 1999        Decided:   September 14, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Walter Schumacher, Appellant Pro Se. Angela Dotson, Bobby Dotson,
Vevelyn Harrin, Boyd Harrin, Appellees; Alison Raney Bost, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina; Mark John
Pletzke, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Walter Schumacher appeals the district court’s judgment dis-

missing his civil rights complaint for failing to state a claim.

We have reviewed the record and the district court’s memorandum and

order and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       See Schumacher v. Swain County,

No. CA-99-67-2 (W.D.N.C. May 24, 1999).      We deny Schumacher’s mo-

tion for oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              AFFIRMED




                                   2